Exhibit 10.3

 



NAIDICH WURMAN BIRNBAUM & MADAY, LLP

Attorneys at Law

80 Cuttermill Road, Suite 410

Great Neck, New York 11021

Telephone (516) 498-2900

Facsimile (516) 466-3555

     Richard S. Naidich Mark Birnbaum Kenneth H. Wurman Bernard S. Feldman
Ronald C. Maday (Ret.) Robert P. Johnson     _________   Of Counsel Judah A.
Eisner  

 

December 16, 2013

 

 

Players Network

1771 E. Flamingo Road – Suite 202-A

Las Vegas, NV 89119

 

Attn: Mark Bradley, Chief Executive Officer     Re:   Asher Enterprises, Inc.
with Players Network

 

Dear Mr. Bradley:

 

As you are aware, this office represents Asher Enterprises, Inc. (“Asher”) in
connection with a Promissory Note in the principal amount of $35,000.00 dated
May 8, 2013 and which evidenced a loan from Asher to your company, Players
Network.

 

On December 13, 2013 Asher received your wire in the amount of $50,000.00 which
successfully paid off the balance of the Note. In furtherance thereof enclosed
please find the

Original note.

 

I wish to take this opportunity to thank you for allowing both this office and
Asher to be of service to you.

 

Very truly yours,

 

/s/ Judah A. Eisner     

 

Judah A. Eisner

JAE/ael

enclosures

